Title: To Thomas Jefferson from Thomas Sumter, Sr., 18 February 1804
From: Sumter, Thomas, Sr.
To: Jefferson, Thomas


               
                  Satuor’y, 18th. Feby. 1804—
               
               T Sumter Beg leave to mention to the President of the United States—that Mr. Mullegan of Charleston So Carola. is Anxious to have an appointment under the Governt. to be instituted in the County. of Louia. to wit, Marshall—
               at a suitable time other Communications will be submitted on this Subject—
            